DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,12, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2011/0136495) in view of Yu et al (US 2013/0188546).
As to claim 11, Chen et al teaches a base station for improving utilization efficiency of radio resources, the a base station device (figure 1) and first and second terminal devices (elements 102 a-d) the base station device comprising, wherein the base station device comprises:
a communication unit that communicates with the first and second terminal devices (element 1010); and a control unit that assigns radio resources including at least one or more resource blocks to both of the first and second terminal devices, the at least one or more resource blocks being able to be used by one of the first and second terminal device (1011),


As to claim 12, Chen et al teaches the communication system according to claim
1,    wherein the base station device comprises a reception processing unit that demodulates received signals from the first and second terminal devices (element 1010).
As to claim 23, the claim is a software claim of claim 1; therefore, the claim is interpreted and rejected as set for the as claim 1.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Yu et al in view of Nam et al (US 20090268680).



Nam et al teaches identifies the unused resource block (paragraph 19). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Nam et al and Yu et al into the system of Chen et al in order to indicating unused resource blocks in systems that use the long term evolution (LTE) project.
As to claim 15, Nam et al teaches the base station device according to claim 14, wherein the additional information is additional information indicating that the first terminal device does not use a resource block after the resource block used in the transmission of the uplink data among the at least one or more resource blocks of the radio resources assigned to the first terminal device (figure 6).
As to claim 16, Nam et al teaches the base station device according to claim 13, wherein the control unit identifies the unused resource block based on the number of the at least one or more resource blocks used in transmission of uplink data by the first terminal device among the at least one or more resource blocks of the radio resources assigned to the first terminal device (paragraph 19).
Allowable Subject Matter
Claims 1-9, 17, 18, 20, 21, 25, 26 are allowed.

As to claim 17, the prior arts fails to teach further comprising in a case that uplink data is transmitted to the base station device via the communication unit by using the at least one or more resource blocks of the radio resources assigned by the base station device, when there is no uplink data to be transmitted other than the uplink data, the control unit adds additional information to the uplink data, the additional information indicating that the terminal device associated with the control unit does not use a resource block in transmission after the resource block used in the transmission of the uplink data.
	Dependent claim 18 are allowed for the same reason.
Response to Arguments
Applicant’s arguments with respect to claims 11, 12, 14-16, 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	May 24, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642